         Case 1:20-cv-00323-LY Document 87-1 Filed 04/17/20 Page 1 of 5




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                          AUSTIN DIVISION


PLANNED PARENTHOOD CENTER FOR
CHOICE, et al.,
                Plaintiffs,

   V.                                                        No. 1 :20-cv-00323-LY

GREG ABBOTT, in his official capacity as
Governor of Texas, et al.,
                      Defendants.




              DECLARATION OF ALAN BRAID, M.D., IN SUPPORT OF
        PLAINTIFFS' MOTION FOR A TEMPORARY RESTRAINING ORDER AND
                         PRELIMINARY INJUNCTION

         ALAN BRAID, M.D., declares under penalty of perjury that the following statements are

true and correct:

         1.          I   am a board-certified obstetrician/gynecologist licensed to practice in Texas.   I


am the part owner of Alamo City Surgery Center PLLC d/b/a Alamo Women's Reproductive

Services ("Alamo") in San Antonio and Houston Women's Reproductive Services ("HWRS") in

Houston.      I   also provide abortion services at Alamo and HWRS.

         2.          I   graduated from the University of Texas Health Science Center at San Antonio

with an M.D. in 1972. I completed my internship in obstetrics and gynecology in 1973 at Bexar

County Hospital District and my residency in obstetrics and gynecology in 1976.             I   have

extensive experience and training in those fields and have provided reproductive health care,

including abortions and obstetrical care, in San Antonio as a private practitioner since 1978.
        Case 1:20-cv-00323-LY Document 87-1 Filed 04/17/20 Page 2 of 5




       3.      I   submit this declaration in support of Plaintiffs' motion for a temporary

restraining order and preliminary injunction, which seeks to enjoin Executive Order No. GA-09

(the "Executive Order"), as interpreted by the Texas Attorney General to ban all previability

abortion procedures in the state except where immediately necessary to protect the life or health

of a pregnant person. I have reviewed the Executive Order.

       4.      The facts I state here are based on my experience, my review of Alamo's and

HWRS's business records, information obtained in the course of my duties at Alamo and HWRS,

and personal knowledge that I have acquired through my service at Alamo and HWRS.



Alamo Women's Reproductive Services and Houston Women's Reproductive Services

               Alamo operates a licensed ambulatory surgical center in San Antonio, Texas,

open since June of 2015. Alamo provides both medication and procedural abortion services.

       6.      Alamo provides medication abortion through 10 weeks of pregnancy as measured

from the first day of the patient's last menstrual period ("LMP")

       7.      Alamo provides procedural abortion services through 21.6 weeks LMP. In rare

instances in which a procedure comes under permitted exceptions in Texas's gestational limit,

Alamo provides abortion services through 23.6 weeks LMP.

       8.      At Alamo, patients having an abortion between 14.0 and 17.6 weeks LMP

typically have one-day procedures, in which they receive dilation procedure(s) on the same day

as their evacuation procedure. This does not include the 24-hour delay for women who live

within 100 miles of the clinic.




                                                   2
        Case 1:20-cv-00323-LY Document 87-1 Filed 04/17/20 Page 3 of 5




        9.      Under Alamo's protocols and typical practice, most patients having abortions at

18.0 weeks LMP or later have two-day procedures, in which they begin the dilation process the

day before the procedure is completed.

        10.     In 2019, Alamo performed 6,270 abortions, 3,055 of which were medication

abortions. In January, February, and March of 2020, Alamo performed 1,381 abortions, 697 of

which of which were medication abortions.

        11.     HWRS operates a licensed abortion facility in Houston, Texas. HWRS provides

medication abortion services through 10 weeks of pregnancy LMP.

        12.     HWRS started seeing patients in May of 2019. In 2019, HWRS provided 498

medication abortions. In January, February, and March of 2020, HWRS provided 389

medication abortions.



The Executive Order and Threatened Enforcement

        13.     On March 22, 2020, Texas Governor Greg Abbott issued the Executive Order,

relating to hospital capacity during the COVID-19 pandemic. That order is in effect until 11:59

p.m. on April 21, 2020, although it may be extended. It directs "all licensed health care

professionals and all licensed health care facilities" to "postpone all surgeries and procedures

that are not immediately medically necessary to correct a serious medical condition of, or to

preserve the life of, a patient who without immediate performance of the surgery or procedure

would be at risk for serious adverse medical consequences or death, as determined by the

patient's physician." Id. at   1.   The Executive Order states that this prohibition does not apply to

"any procedure that, if performed in accordance with the commonly accepted standard of clinical
       Case 1:20-cv-00323-LY Document 87-1 Filed 04/17/20 Page 4 of 5




practice, would not deplete the hospital capacity or the personal protective equipment ["PPE"]

needed to cope with the COVID-19 disaster." Id.

        14.    On March 23, 2020, the Texas Attorney General issued a press release explicitly

stating that it interprets the Executive Order as applying to "any type of abortion that is not

medically necessary to preserve the life or health of the mother."

        15.    On March 23, 2020, Alamo and HWRS stopped seeing patients due in large part

to concern about enforcement of the Executive Order.



Efforts to Conserve Resources

        16.    Alamo and HWRS are committed to doing their part to minimize the spread of

COVID- 19 and to otherwise help ensure that our public health system has sufficient resources to

meet the challenge of responding to a potential surge of illness.

        17.    Although the Executive Order does not define PPE, I understand that term to refer

to surgical masks, N95 respirators, sterile and non-sterile gloves, disposable protective eyewear,

disposable gowns, and disposable shoe covers. Alamo and I-IWRS use non-sterile gloves, scrubs,

and disposable gowns. Alamo and HWRS do not have or use any N95 respirators.

       18.     Neither medication nor procedural abortion requires extensive, if any, PPE or

otherwise would deplete PPE necessary to address the current pandemic. Before the COVID- 19

outbreak, neither Alamo nor HWRS used any PPE for medication abortions. Alamo used limited

PPE for procedural abortion: For procedures under 18 weeks LMP, Alamo staff uses non-sterile

gloves, and the clinic has surgical masks and disposable gowns available for use at the staff

member's discretion. For procedures at or over 18 weeks LMP, Alamo staff used non-sterile

gloves, disposable gowns, surgical masks, booties, and hair coverings. Beginning in March, in



                                                 4
        Case 1:20-cv-00323-LY Document 87-1 Filed 04/17/20 Page 5 of 5




response to the COVID-19 outbreak, Alamo began providing surgical masks to all staff and, on

request, to patients.

        19.     An ultrasound or laboratory exam, including one that accompanies medication or

procedural abortion, requires only non-sterile gloves, similar to what are used in nearly all

medical visits by health care providers.

        20.     Absent the Executive Order, Alamo and HWRS would encourage eligible patients

to consider choosing medication abortion rather than procedural abortion, unless medically

contraindicated, in order to further conserve PPE.



Burdens on Patients

        21.    The patients that Alamo and HWRS serve have already been, and will continue to

be, significantly burdened by the delays in their access to care. If prevented from accessing

abortion for the duration of COVID-19 pandemic, many will be unable to access abortion at all,

while others will be forced to travel out of state. All will suffer increased risks to their health by

the delay in access to abortion care. Many will also face increased costs related to abortion, as

their abortion access is pushed to later gestational points when abortion is more expensive and

may require a two-day surgical procedure, instead of one. Such procedures would involve more

PPE.
